Appeal by claimants from an order of the Court of Claims (Murray, J.), entered August 9, 1984, which denied their application for permission to file a late claim pursuant to Court of Claims Act § 10 (6).
Order affirmed, with costs.
It was not an abuse of discretion for the Court of Claims to deny claimants’ application. Since claimants were represented by counsel in this matter from the time the claims arose, the delay of over 2 Vi years in asserting these claims in the proper forum is wholly inexcusable and by itself constitutes a ground for denying the application (see, Innis v State of New York, 92 *461AD2d 606, affd 60 NY2d 654). In any event, the proposed claims do not appear meritorious. Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.